Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01145-CV
____________
 
CRAIG F. KNOPP, Appellant
 
V.
 
CITIBANK (SOUTH DAKOTA), N.A.,
Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 825738
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 3, 2006.  On May 11, 2007, appellant
filed an agreed motion to dismiss the appeal because he no longer desires to
prosecute his appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Justices Yates, Edelman, and Seymore.